EXAMINER'S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 

Claim Rejections - 35 USC § 103
	The rejection of the claims as obvious over Bruening, Gaiger, Wagner and Fujii et al is withdrawn in light of applicant’s remarks and Declaration.  Essentially, the teachings of Bruening et al regarding the insertion of AUG codons upstream of the “classical” AUG codon in the murine Wilms tumor gene do not teach or suggest doing so to the “corresponding” upstream CUG sequence in the human Wilms tumor gene.  Said corresponding CUG in the human sequence is considered to be that listed at residue +204 in the “hWT1” sequence taught in Fig. 2A of Bruening et al.  This is not to be confused with a similar CUG at +204 in the murine sequence, “mWT1”.  The “+204” murine CUG of Bruening et al is considered to correspond to the “+219 CUG” in the human WT1 sequence (also found in Fig. 2A of Bruening et al).  Thus, Bruening et al is considered to teach a C to A mutation in the “+204” murine sequence and to suggest a C to A mutation at the human “+219 CUG”.  Bruening et al does not teach or suggest such a mutation at the human “+204 CUG”, which is recited in the instant claims (instant SEQ ID NO: 1 and 2 are the human Wilms tumor amino acid and RNA sequences, respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633